Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, & 5-13 of U.S. Patent No. 11,464,419.
Regarding claim 1, the claims of ‘419 teach a method for training a model for use in monitoring a health parameter in a person, the method comprising:
monitoring a blood pressure of a person using a control blood pressure monitoring system (control element, Claim 1) (Claims 1 & 3);
receiving control data that corresponds to the monitoring using the control blood pressure monitoring system (Claims 1 & 3);
receiving stepped frequency scanning data that corresponds to radio waves that have reflected from blood in a blood vessel of the person, wherein the stepped frequency scanning data is collected through multiple receive antennas over a range of frequencies (Claim 1);
generating training data by combining the control data with the stepped frequency scanning data in a time synchronous manner (Claim 1); and
training a model using the training data to produce a trained model, wherein the trained model correlates stepped frequency scanning data to values that are indicative of a blood pressure of a person (Claims 1 & 3).
Regarding claim 2, the claims of ‘419 teach the method of claim 1, wherein generating training data comprises deriving data from the stepped frequency scanning data (Claim 5).
Regarding claim 3, the claims of ‘419 teach the method of claim 2, wherein deriving data from the stepped frequency scanning data comprises calculating a statistic from the stepped frequency scanning data (Claim 6).
Regarding claim 4, the claims of ‘419 teach the method of claim 2, wherein deriving data from the stepped frequency scanning data comprises calculating a standard deviation from amplitude data of the stepped frequency scanning data (Claim 7).
Regarding claim 5, the claims of ‘419 teach the method of claim 2, wherein deriving data from the stepped frequency scanning data comprises calculating a standard deviation from phase data of the stepped frequency scanning data (Claim 8).
Regarding claim 6, the claims of ‘419 teach the method of claim 2, wherein training a model using the training data comprises training a model using the derived data (Claim 9).
Regarding claim 7, the claims of ‘419 teach the method of claim 2, wherein the derived data comprises a statistic derived from the stepped frequency data and wherein training a model using the training data comprises training a model using the statistic (Claim 10).
Regarding claim 8, the claims of ‘419 teach the method of claim 1, wherein the stepped frequency scanning data is generated by transmitting radio waves below the skin surface of the person and receiving radio waves on a two-dimensional array of receive antennas, the received radio waves including a reflected portion of the transmitted radio waves that is reflected from a blood vessel of the person (Claim 11).
Regarding claim 9, the claims of ‘419 teach the method of claim 8, wherein the stepped frequency scanning data includes frequency and corresponding amplitude and phase data over a range of frequencies for each of a plurality of receive antennas in the two-dimensional array of receive antennas (Claim 12).
Regarding claim 10, the claims of ‘419 teach the method of claim 1, wherein the stepped frequency scanning data includes frequency and corresponding amplitude and phase data over a range of frequencies for each of a plurality of receive antennas in a two-dimensional array of receive antennas (Claim 13).
Regarding claim 11, the claims of ‘419 teach the method of claim 1, wherein the stepped frequency scanning data includes time, frequency, amplitude, phase, and antenna orientation data over a range of frequencies for each of a plurality of receive antennas in a two- dimensional array of receive antennas (Claim 1).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 & 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: YES -The claims recite a method of performing a tissue biopsy, and, therefore, are a method.
Step 2A, Prong 1, Judicial Exception: YES -Claims 1 & 13 recite the limitations “monitoring a blood pressure of a person using a control blood pressure monitoring system”.  This limitation comprises a method step that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, and nothing in the claim element precludes the step from practically being performed in the mind.  Thus, the claims recite a mental process.
Step 2A, Prong 2, Integrated into Practical Application: No -Claim 1 recites additional elements such as “receiving control data that corresponds to the monitoring using the control blood pressure monitoring system; receiving stepped frequency scanning data that corresponds to radio waves that have reflected from blood in a blood vessel of the person, wherein the stepped frequency scanning data is collected through multiple receive antennas over a range of frequencies; generating training data by combining the control data with the stepped frequency scanning data in a time synchronous manner; and training a model using the training data to produce a trained model, wherein the trained model correlates stepped frequency scanning data to values that are indicative of a blood pressure of a person”.  Claim 13 recites additional elements such as “receiving control data that corresponds to the monitoring using the control blood pressure monitoring system; transmitting radio waves below the skin surface of the person and across a range of stepped frequencies; receiving radio waves on a two-dimensional array of receive antennas, the received radio waves including a reflected portion of the transmitted radio waves across the range of stepped frequencies that is reflected by blood in a blood vessel below the skin surface of the person; generating stepped frequency scanning data that corresponds to a change in reflectivity of the blood in the blood vessel in response to the reflected portion of the transmitted radio waves; generating training data by combining the control data with the stepped frequency scanning data in a time synchronous manner; and training a model using the training data to produce a trained model, wherein the trained model correlates stepped frequency scanning data to values that are indicative of a blood pressure of a person”.  These receiving, generating, and training steps constitute additional elements, and they recite insignificant pre-extra solution activities of data gathering and processing.  Because the claims are recited at a high level of generality, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea to integrate the judicial exception into a practical application.  Thus, the claims are directed to an abstract idea.
Step 2B, Inventive Concept: No -The additional elements amount to no more than a means for the gathering and processing data.  The gathering and processing of data cannot integrate a judicial exception into a practical application or provide an inventive concept.  Because the receiving, generating, and training steps remain insignificant pre-extra solution activities, the additional elements, either considered individually or as a whole, do not claim substantially more than the judicial exception and therefore does not confer an inventive concept.  There is no inventive concept in the claims, and thus, they are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2017/0086672) in view of Barak (US 2017/0065184).
Regarding claim 1, Tran teaches a method for training a model for use in monitoring a health parameter in a person, the method comprising:
monitoring a blood pressure of a person using a control blood pressure monitoring system (calibration device, [0151]);
receiving control data (actual blood pressure, [0151]) that corresponds to the monitoring using the control blood pressure monitoring system ([0151]);
receiving frequency scanning data (Doppler radar, [0004] & [0052]) that corresponds to radio waves (RF pulses, [0152]) that have reflected from blood in a blood vessel of the person ([0152]), wherein the stepped frequency scanning data is collected through multiple receive antennas (array of antennas, [0108]);
generating training data (training data, [0058] & [0066]) by combining the control data with the frequency scanning data ([0004], [0013], [0052], [0066], [0075], & [0151]) in a time synchronous manner (time-dependent measurements, [0075]); and
Paragraphs [0052] & [0075] teach that data from the Doppler radar (frequency scanning data) is obtained in conjunction with data from the wearable appliance (control data).  Step 2012 of [0151] also teaches simultaneously capturing Doppler radar data from the monitoring device with control data from the calibration device; the last sentence of [0013] relates this to the development of a model.  Paragraphs [0058] & [0066] teach generating training data; because the control data and frequency scanning data are obtained together, this teaches that the training data is generated via the combination of both data sets.
training a model using the training data to produce a trained model (statistical analyzer, [0058] & [0066]), wherein the trained model correlates frequency scanning data to values that are indicative of a blood pressure of a person ([0013] & [0151]).
Paragraph [0013] teaches that the combination of frequency scanning data and control data can be used to develop a model to estimate continuous blood pressure.
However, Tran fails to disclose that the frequency scanning data is stepped frequency scanning data taken over a range of frequencies.
Barak teaches that the frequency scanning data is stepped frequency scanning data (stepped frequency pulses, [0089]) taken over a range of frequencies ([0089]).
As taught in [0016], the stepped frequency radar system can be used to determine blood pressure.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Tran such that the frequency scanning data is stepped frequency scanning data taken over a range of frequencies, as taught by Barak.  Compared to using a single frequency, using stepped frequency pulses can result in a wider bandwidth of the system, increasing the likelihood that the desired signal can be detected from the patient.
Regarding claim 2, Tran in view of Barak teach the method of claim 1, and Tran further teaches that generating training data comprises deriving data (statistics, [0075]) from the frequency scanning data ([0075]).
As discussed in the above rejection of claim 1, the frequency scanning data was modified to be stepped frequency scanning data.
Regarding claim 3, Tran in view of Barak teach the method of claim 2, and Tran further teaches that deriving data from the stepped frequency scanning data comprises calculating a statistic (statistics, [0075]) from the frequency scanning data ([0075]).
As discussed in the above rejection of claim 1, the frequency scanning data was modified to be stepped frequency scanning data.
Regarding claim 4, Tran in view of Barak teach the method of claim 2, and Tran further teaches that deriving data from the frequency scanning data comprises calculating a standard deviation (standard deviation, [0075]).
However, Tran fails to disclose that the frequency scanning data is stepped frequency scanning data and obtaining amplitude data.
Barak teaches that the frequency scanning data is stepped frequency scanning data (stepped frequency pulses, [0089]) and obtaining amplitude data ([0020]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Tran such that the frequency scanning data is stepped frequency scanning data and the standard deviation is calculated from the amplitude data as taught by Barak.  As stated in [0089] of Barak, stepped frequency pulses can obtain wider signal bandwidth and achieve higher range resolution, without increasing system complexity.  Calculating a standard deviation is well-known and can be performed on any dataset, meaning the step of calculating a standard deviation as taught by Tran can easily be performed on the amplitude data obtained by Barak.  Because the standard deviation is obtained from the blood pressure data in Tran, calculating the standard deviation from the amplitude data can be used to detect any hypertensive or hypotensive emergencies.
Regarding claim 5, Tran in view of Barak teach the method of claim 2, and Tran further teaches that deriving data from the stepped frequency scanning data comprises calculating a standard deviation (standard deviation, [0075]).
However, Tran fails to disclose that the frequency scanning data is stepped frequency scanning data and obtaining phase data.
Barak teaches that the frequency scanning data is stepped frequency scanning data (stepped frequency pulses, [0089]) and obtaining phase data (phase of the signal reflected off of other tissue layers, and/or the ratio of polynomials of the phase from various tissue layers of the at least one reflected radio frequency, [0020]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Tran such that the frequency scanning data is stepped frequency scanning data and the standard deviation is calculated from the phase data as taught by Barak.  As stated in [0089] of Barak, stepped frequency pulses can obtain wider signal bandwidth and achieve higher range resolution, without increasing system complexity.  Calculating a standard deviation is well-known and can be performed on any dataset, meaning the step of calculating a standard deviation as taught by Tran can easily be performed on the phase data obtained by Barak.  Because the standard deviation is obtained from the blood pressure data in Tran, calculating the standard deviation from the phase data can be used to detect any irregular heartbeat patterns.
Regarding claim 6, Tran in view of Barak teach the method of claim 2, and Tran further teaches that training a model using the training data comprises training a model using the derived data ([0058] & [0066]).
Paragraph [0058] teaches that the statistical analyzer is trained via the training data (which includes frequency scanning data as discussed above regarding claim 1) to indicate whether vital signs are normal or in a dangerous range.  Paragraph [0066] teaches that the models are trained iteratively to improve their performance.
Regarding claim 7, Tran in view of Barak teach the method of claim 2, and Tran further teaches that the derived data comprises a statistic (statistics, [0075]) derived from the frequency data ([0075]) and wherein training a model using the training data comprises training a model using the statistic ([0058], [0066], & [0075]).
As discussed in the above rejection of claim 1, the frequency scanning data was modified to be stepped frequency scanning data.
Regarding claim 8, Tran in view of Barak teach the method of claim 1, and Tran further teaches that the stepped frequency scanning data is generated by transmitting radio waves (RF pulses, [0152]) below the skin surface of the person ([0152]) and receiving radio waves on a two-dimensional array of receive antennas (array of antennas, [0108]), the received radio waves including a reflected portion of the transmitted radio waves that is reflected from a blood vessel of the person ([0152]).
As discussed in the above rejection of claim 1, the frequency scanning data was modified to be stepped frequency scanning data.
Regarding claim 9, Tran in view of Barak teach the method of claim 8, and Tran further teaches that the frequency scanning data includes frequency data ([0044]) for each of a plurality of receive antennas in the two-dimensional array of receive antennas (array of antennas, [0108]).
As discussed in the above rejection of claim 1, the frequency scanning data was modified to be stepped frequency scanning data taken over a range of frequencies.
However, Tran fails to disclose that the frequency scanning data includes amplitude and phase data.
Barak teaches that the stepped frequency scanning data includes amplitude (amplitude of the signal, [0020]) and phase (phase of the signal, [0020]) data.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Tran such that the frequency scanning data includes amplitude and phase data, as taught by Barak.  Obtaining amplitude and phase data allows the system to detect any hypertensive or hypotensive emergencies and irregular heartbeat patterns, respectively.
Regarding claim 10, Tran in view of Barak teach the method of claim 1, and Tran further teaches that the frequency scanning data includes frequency data ([0044]) for each of a plurality of receive antennas in a two-dimensional array of receive antennas (array of antennas, [0108]).
As discussed in the above rejection of claim 1, the frequency scanning data was modified to be stepped frequency scanning data taken over a range of frequencies.
However, Tran fails to disclose that the frequency scanning data includes amplitude and phase data.
Barak teaches that the stepped frequency scanning data includes amplitude (amplitude of the signal, [0020]) and phase (phase of the signal, [0020]) data.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Tran such that the frequency scanning data includes amplitude and phase data, as taught by Barak.  Obtaining amplitude and phase data allows the system to detect any hypertensive or hypotensive emergencies and irregular heartbeat patterns, respectively.
Regarding claim 12, Tran in view of Barak teach the method of claim 1, and Tran further teaches that the control blood pressure monitoring system is a clinically accepted blood pressure monitoring system ([0013] & [0151]).
Because the calibration device obtains what is referred to as an “actual blood pressure”, and this actual blood pressure is used to calibrate the frequency data and train the model, it can be assumed that the actual blood pressure is a clinically correct and trusted value.
Claims 13 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Lee (WO 2006/043774), in further view of Barak.
Regarding claim 13, Tran teaches a method for training a model for use in monitoring a health parameter in a person, the method comprising:
monitoring a blood pressure of a person using a control blood pressure monitoring system (calibration device, [0151]);
receiving control data (actual blood pressure, [0151]) that corresponds to the monitoring using the control blood pressure monitoring system ([0151]);
transmitting radio waves (RF pulses, [0152]) below the skin surface of the person ([0152]);
receiving radio waves on a two-dimensional array of receive antennas (array of antennas, [0108]), the received radio waves including a reflected portion of the transmitted radio waves roll that is reflected by blood in a blood vessel below the skin surface of the person ([0152]);
generating training data (training data, [0058] & [0066]) by combining the control data with the frequency scanning data ([0004], [0013], [0052], [0066], [0075], & [0151]) in a time synchronous manner (time-dependent measurements, [0075]); and
Paragraphs [0052] & [0075] teach that data from the Doppler radar (frequency scanning data) is obtained in conjunction with data from the wearable appliance (control data).  Step 2012 of [0151] also teaches simultaneously capturing Doppler radar data from the monitoring device with control data from the calibration device; the last sentence of [0013] relates this to the development of a model.  Paragraphs [0058] & [0066] teach generating training data; because the control data and frequency scanning data are obtained together, this teaches that the training data is generated via the combination of both data sets.
training a model using the training data to produce a trained model (statistical analyzer, [0058] & [0066]), wherein the trained model correlates stepped frequency scanning data to values that are indicative of a blood pressure of a person ([0013] & [0151]).
Paragraph [0013] teaches that the combination of frequency scanning data and control data can be used to develop a model to estimate continuous blood pressure.
However, Tran fails to disclose generating frequency scanning data that corresponds to a change in reflectivity of the blood in the blood vessel in response to the reflected portion of the transmitted radio waves.
Lee teaches generating frequency scanning data that corresponds to a change in reflectivity of the blood in the blood vessel in response to the reflected portion of the transmitted radio waves (Page 8, Lines 4-6).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Tran to include generating frequency scanning data that corresponds to a change in reflectivity of the blood in the blood vessel in response to the reflected portion of the transmitted radio waves, as taught by Lee.  Because it is known that radio waves can reflect off of molecules in blood such as glucose and hemoglobin, a change in reflectivity may be used to determine changes in blood parameters such as blood pressure.
However, Tran in view of Lee fail to disclose that the frequency scanning data is stepped frequency scanning data taken over a range of frequencies.
Barak teaches that the frequency scanning data is stepped frequency scanning data (stepped frequency pulses, [0089]) taken over a range of frequencies ([0089]).
As taught in [0016], the stepped frequency radar system can be used to determine blood pressure.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Tran in view of Lee such that the frequency scanning data is stepped frequency scanning data taken over a range of frequencies, as taught by Barak.  Compared to using a single frequency, using stepped frequency pulses can result in a wider bandwidth of the system, increasing the likelihood that the desired signal can be detected from the patient.
Regarding claim 16, Tran in view of Barak and Lee teach the method of claim 13, and Tran further teaches that the control blood pressure monitoring system is a clinically accepted blood pressure monitoring system ([0013] & [0151]).
Because the calibration device obtains what is referred to as an “actual blood pressure”, and this actual blood pressure is used to calibrate the frequency data and train the model, it can be assumed that the actual blood pressure is a clinically correct and trusted value.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Lee and Barak, as applied to claim 13, above, in further view of Leath (US 2019/0008422).
Regarding claim 14, Tran in view of Lee and Barak teach the method of claim 13, and Barak further teaches that the generated data includes amplitude (amplitude of the signal, [0020]) and phase (phase of the signal, [0020]) data.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Tran such that the frequency scanning data includes amplitude and phase data, as taught by Barak.  Obtaining amplitude and phase data allows the system to detect any hypertensive or hypotensive emergencies and irregular heartbeat patterns, respectively.
However, Tran in view of Lee and Barak fail to disclose that the phase data corresponds to a phase shift in the received radio waves.
Leath teaches that the phase data corresponds to a phase shift (change in phase, [0181]) in the received radio waves ([0181]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Tran in view of Lee and Barak such that the phase data corresponds to a phase shift in the received radio waves, as taught by Leath.  Paragraph [0197] of Leath teaches that glucose molecules in blood may induce phase changes in reflected signals; the relative magnitude of a phase shift can be used to determine various blood parameters, including blood pressure.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Lee and Barak, as applied to claim 13, above, in further view of Shimizu (US 2013/0010849).
Regarding claim 15, Tran in view of Lee and Barak teach the method of claim 13.
However, Tran in view of Lee and Barak fail to disclose that radio waves are transmitted from transmit antennas that have at least two different polarization orientations and wherein radio waves are received on antennas in the two-dimensional array of receive antennas that have polarization orientations that correspond to the transmit antennas.
Shimizu teaches that radio waves are transmitted from transmit antennas (transmission antennas, [0048]) that have at least two different polarization orientations (“the two or more transmission antennas…transmit the radio signals with different planes of polarization”, [0048]) and wherein radio waves are received on antennas in the two-dimensional array of receive antennas (reception antennas, [0048]) that have polarization orientations that correspond to the transmit antennas (“the two or more reception antennas receive the radio signals with the same planes of polarization as their corresponding transmission antennas”, [0048]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Tran in view of Lee and Barak such that radio waves are transmitted from transmit antennas that have at least two different polarization orientations and wherein radio waves are received on antennas in the two-dimensional array of receive antennas that have polarization orientations that correspond to the transmit antennas, as taught by Shimizu.  By using polarized antennas, data can more easily be segmented, as signals can only be sent and received between antennas with matching polarities.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 11 requires that antenna orientation data be used for the purpose of training a model.  No prior art has been found that teaches this limitation; thus, claim 11 contains allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793